EXHIBIT 10.1
 


 
SEPARATION AGREEMENT AND RELEASE
 
THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
ISLET SCIENCES, INC., a Nevada corporation (“Company”), and JOHN STEEL
(“Executive”) this 1st day of July, 2013 (“Effective Date”). Company and
Executive are sometimes referred to collectively as the “Parties” or
individually as a “Party”.
 
PURPOSE
 
Company and Executive have reached a mutual agreement that Executive’s
employment with Company will terminate at the close of business on July 1, 2013
(the “Termination Date”) pursuant to the terms of this Agreement.
 
TERMS
 
To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1. Termination of Employment Agreement. Except as otherwise provided herein,
this Agreement replaces and terminates that certain Employment Agreement entered
into as of March 1, 2012 (the “Employment Agreement”), and will constitute the
entire agreement between the Parties.
 
2. Resignation as Officer and Termination of Employment; Consulting Agreement.
The Executive hereby resigns all positions as an officer of the Company and
officer and director of its subsidiaries including Islet Sciences, Inc., a
Delaware corporation, and DiaKine Therapeutics, Inc., a Delaware corporation;
including, but not limited, to Chief Executive Officer, Treasurer and Secretary
of the Company and all other positions as an employee, representative or agent
of the Company and its subsidiaries effective as of the Termination Date.  The
Executive also hereby resigns as Chairman of the Company’s Board of Directors,
but shall remain a member of its Board of Directors. The parties hereby agree
that following his resignation as described above the Executive will continue to
serve as a business development consultant of the Company for one (1) year with
a monthly compensation of $15,000 pursuant to a consulting agreement in the form
attached hereto as Appendix C.
 
3. Restricted Stock and Compensation.
 
(a)           Executive is the recipient of 433,334 shares of Company restricted
common stock (“Grant Shares”) that are not vested as of the Effective Date. The
Company granted the Grant Shares to Executive pursuant to the Employment
Agreement. Executive hereby agrees that  the Grant Shares have not vested and
that the grant of the Grant Shares shall become null and void as of the
Termination Date.
 
(b) Upon a Change in Control, as defined below, Executive shall receive the
following:
 
(i) Payment of $270,000 in cash or Company restricted Common Stock, at the
Company’s option; and
 
(ii) A number of shares of Company Common Stock equal to 1.00% of the Company’s
total outstanding Common Stock immediately prior to the Change in Control.
 
For the purposes of this Section 3, a “Change in Control” shall mean the
consummation of:


(1)  
a merger, consolidation or reorganization involving the Company, unless the
merger, consolidation or reorganization is a Non-Control Transaction.
"Non-Control Transaction" shall mean a merger, consolidation or reorganization
of the Company or any Subsidiary where:



(A)  
the shareholders of the Company immediately prior to the merger, consolidation
or reorganization own, directly or indirectly, immediately following such
merger, consolidation or reorganization, at least 51% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation or reorganization (the "Surviving Corporation") in
substantially the same proportion as their ownership of the common stock or
voting securities, as the case may be, immediately prior to the merger,
consolidation or reorganization,



(2)  
  a complete liquidation or dissolution of the Company; or



(3)  
 the sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).



 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred solely because any person or entity or group of persons acquiring
beneficial ownership (as determined under Section 13 of the Securities Exchange
Act of 1934, as amended, of more than the permitted amount of the then
outstanding voting securities or Common Stock of the Company as a result of an
acquisition of voting securities or Common Stock by the Company which, by
reducing the number of shares of voting securities or Common Stock then
outstanding, increases the proportional number of shares beneficially owned by
the Subject Person.


(c)           Executive shall be paid back by the Company $27,600 previously
advanced by Executive to the Company which amount shall be subject to
verification by the Company prior to its repayment which shall be made out of
the proceeds of a financing of at least $1,000,000 in gross proceeds received by
the Company upon the closing of a respective transaction. Proceeds from multiple
closings of a financing can be aggregated for the purpose of calculating the
$1,000,000 threshold amount.


(d)           Executive hereby agrees that he shall not, at any time, solicit
any offers for a Change of Control and, in the event of receipt of an offer for
a transaction which can result in a Change in Control, he shall, as soon as
practicable, notify the Chief Executive Officer and Board of Directors of the
Company, in writing, of such offer and shall not engage in any negotiation with
respect to such transaction without the written consent of the Chief Executive
Officer of the Company.  Executive hereby represents and warrants that Appendix
D annexed hereto contains a list of each person and/or entity with which or whom
he has discussed a transaction which could result in a Change of Control.
Executive hereby agrees and acknowledges that he shall not be entitle to any
fee, compensation or any other payment in connection with a Change of Control
except as expressly provided for in this Agreement.


4. Executive Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms, and
(iii) attached hereto as Appendix A is a complete list of parties with which the
Executive has had negotiations or agreements on behalf of the Company as of the
Termination Date.  Executive hereby acknowledges and represents that he has
consulted with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.
 
5. Health Coverage. Effective as of the Termination Date, until the earliest to
occur of (A) the expiration of twelve (12) months after the Termination Date, or
(B) the death of the Executive, the Company shall, make payments to Executive
equal to the amount necessary maintain his current health insurance coverage,
which amount is agreed by the parties to be $1,000 per month.
 
6. Cooperation. From the date of this Agreement until the expiration date of the
Executive’s engagement as a consultant pursuant to Section 2 hereof, the
Executive agrees to cooperate and provide assistance and information to the
Company on issues and matters relating to his responsibilities, duties, work
activities during his employment and/or association with the Company or any of
its related entities as provided herein. The Executive shall not be entitled to
any additional compensation for his efforts, other than be reimbursed for
out-of-pocket expenditures reasonably incurred in connection with the
performance of services contemplated by this Section 6 which must be approved in
writing in advance.
 
(a) In particular, but without limitation, the Executive agrees to: (1)
cooperate fully with the Company, including its attorneys, accountants, and/or
other advisers or agents, in connection with any potential or actual litigation,
disputes, internal investigations or government investigations; (2) appear as a
witness voluntarily upon the Company's request to provide truthful testimony
and/or information regardless of whether served with a subpoena; (3) be
available to attend interviews, depositions, pretrial preparation, court
proceedings, consultations or meetings regarding investigations, litigation or
potential litigation as requested by the Company; and (4) notify the Company if
the Executive is contacted by any person or agency relating to his
responsibilities, duties, work, activities during his employment and/or
association with the Company or any of its related entities.
 
(b) the Company acknowledges any such efforts, if requested, will impose on his
time and will likely interfere with other commitments the Executive may have in
the future. Consequently the Company shall attempt to schedule such interviews,
depositions, pretrial preparation, court proceedings, consultations or meetings
in coordination with his schedule, but the Executive recognizes that scheduling
of certain court proceedings, including depositions and trials, may be beyond
the Company' control.
 
(c) It is expressly understood by the parties that the consideration received by
the Executive under this Agreement shall be an exchange for his time and is not
intended or understood to be dependent upon the character or content of any
information the Executive disclose in good faith in any such proceedings,
interviews, meetings or consultations.
 
(d) In the event that the Executive elect not to be represented by counsel
chosen by the Company, the Executive shall have the right to be represented in
any such matters by counsel of his choosing and at his sole cost and expense.
 
(e)  Nothing in this Agreement is to be construed as prohibiting the Executive
from providing any truthful information or testimony to a state or federal
agency or court when requested or required to do so by such agency or court.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Return of Property. By signing this Agreement, the Executive acknowledges and
agrees that all documents and materials relating to the business of, or the
services provided by, the Company and its affiliated companies are the sole
property of the Company. By signing this Agreement the Executive further agrees
and represent that the Executive has returned to the Company all of its and its
affiliated companies property including, but not limited to, all credit cards,
bank cards, computers, phones, research and development materials, customer
records and other documents and materials, whether on computer disc, hard drive
or other form, and all copies thereof, within his possession or control, which
in any manner relate to the business of, or the duties and services the
Executive performed on behalf of the Company or its related companies.  In
addition, Executive agrees that he shall either (i) close all Company bank
accounts for which he is a signatory or (ii) arrange for a new signatory on such
accounts as may be designated by the Board of Directors.  Executive shall also
return all materials in his possession relating to any Company account.
 
8. Confidential and Proprietary Information. By signing this Agreement, the
Executive acknowledges and agrees that during his employment with the Company
the Executive has had access to confidential and proprietary information of the
Company, its subsidiaries and related companies and officers and directors, and
further acknowledges and agrees that the release or disclosure of any such
confidential or proprietary information will cause the Company and/or its
related and subsidiary companies and its officers and directors, irreparable
injury. By signing this Agreement, the Executive acknowledges that the Executive
has not used or disclosed, and agree that the Executive will not at any time in
the future use or disclose, to any other entity or person, directly or
indirectly, any confidential or proprietary information. For purposes of this
Agreement, the term “confidential or proprietary information” shall include, but
not be limited to, information regarding the Company, its subsidiaries and
related companies or officers and directors, including, but not limited to
information relating to any of their technology, intellectual property,
contracts, agreements, arrangements, research and development, sales, sales
projections, vendors, customers, employees, officers, directors, marketing plans
and strategies, merchandising and business plans, universities and academic
institutions.
 
9. Non-Disparagement and Confidentiality. The Executive promises and agrees not
to disparage the Company, its subsidiaries and related companies, or their
employees, officers, directors, agents or vendors, or disclose or discuss,
directly or indirectly, in any manner whatsoever, any information regarding
either (i) the contents and terms of this Agreement, or (ii) the substance
and/or nature of any dispute between the Company or its related entities and any
employee or former employee, including himself. The Executive agrees that the
only people with whom the Executive may discuss this confidential information
are his legal and financial advisors, provided they each agree to keep the
information confidential, or as otherwise required by law. For its part, the
Company agrees upon receipt of inquiries, to provide the Executive with a
neutral reference consisting of dates of employment and last position held.
 
10. Non-Solicitation. In exchange for the consideration the Executive is
receiving under this Agreement and to which the Executive is not otherwise
entitled, the Executive further agrees that, for a period of three (3) years
immediately following his Termination Date, the Executive shall not, directly or
indirectly:
 
(a)    interfere in any way with the Company' or its related entities
relationship with any of their agents, customers, employees or vendors, or
prospective agents, customers, employees or vendors, or induce any the Company
or its related entities' agents, customers, employees or vendors to terminate or
alter its business relationship with the Company or its related entities in a
material adverse way.
 
(b)    hire, solicit for the purpose of hiring, or induce to leave their
employment, any of the Company's or its related entities' employees or
independent contractors, or otherwise be directly or indirectly involved in such
activities. For purposes of this Section 9, “employees” shall include any
current employees, any persons who were employed by the Company or its related
entities on the Termination Date.
 
11. Remedies. If the Executive breaches any term of this Agreement, the Company
shall be entitled to its available legal and equitable remedies including, but
not limited to, terminating and recovering any and all payments and benefits
made or to be made under this Agreement. The Executive agrees that, if the
Executive breaches or threatens to breach any term of Section(s) 8, 9, and/or
10, the Company shall be entitled as a matter of right to injunctive relief and
reasonable attorneys' fees, costs, and expenses, in addition to any other
remedies available at law or equity under this Agreement. The Executive agrees
that if the Executive breaches any term of Section 10, the time period for such
breached restriction shall be extended by the length of time that the Executive
was in breach of such restriction.
 
12. Non-Competition. The Parties agree that the provisions of Sections 8.1 and
8.5 of the Employment Agreement shall remain in full force and effect so long as
they are not in conflict with the provisions of this Agreement in which case the
provisions of this Agreement shall prevail.
 
13. Withholdings; Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
14. Global Release of Claims. On the Termination Date, Executive shall execute
and deliver to the Company the Executive Waiver and Release attached hereto as
Appendix B, and the Company shall execute and deliver to Executive the Company
Waiver and Release attached hereto as Appendix E (each, the “Waiver and
Release”). In giving the releases set forth in the Waiver and Release, which
includes claims that may be unknown at present, each party acknowledges that it
has read and understands Section 1542 of the California Civil Code which reads
as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
Notwithstanding the provisions of Section 1542 of the California Civil Code,
each party expressly waives and relinquishes all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
its release of any unknown or unsuspected claims that such party may have
against the other. The parties acknowledge and agree that the inclusion of a
release of “unknown” claims in the Waiver and Release was separately bargained
for and was a key element of this Agreement.
 
15. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether or not to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly. The Executive acknowledges that he has been
advised by the Company to seek independent legal counsel to review this
Agreement.
 
16. Dispute Resolution. In the event of any dispute or controversy relating to
or arising under this Agreement, including any challenges to the validity
hereof, the Parties hereto mutually consent to the exclusive jurisdiction of the
state and federal courts sitting in the New York County of the State of New
York. In the event any of the provisions of this Agreement or the application of
any such provisions to the Parties hereto with respect to their obligations,
shall be held by a court of competent jurisdiction to be contrary to the laws of
the State of New York or federal law, the remaining provisions of the Agreement
shall remain in force and effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW, THE PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN
LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive acknowledges that
by agreeing to this provision, he knowingly and voluntarily waives any right he
may have to a jury trial based on any claims he has, had, or may have against
the Company, including any right to a jury trial under any local, municipal,
state or federal law including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the
Age Discrimination In Employment Act of 1967, the Older Workers Benefit
Protection Act, claims of harassment, discrimination or wrongful termination,
and any other statutory or common law claims.
 
17. Severability. It is the desire of the Parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein) be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction, the Parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.
 
18. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by the Company or Executive of any
liability whatsoever, or as an admission by the Company of any violation of the
rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.
 
19. Intention to Comply with Code Section 409A.
 
(a) This Agreement is intended to comply with the Internal Revenue Code (the
“Code”) Section 409A. Executive acknowledges that if any provision of this
Agreement (or of any award of compensation or benefits) would cause Executive to
incur any additional tax or interest under Code Section 409A and accompanying
Treasury regulations and other authoritative guidance, such additional tax and
interest shall solely be his responsibility.
 
(b) Pursuant to Code Section 409A, no reimbursement of any expense shall be made
by the Company after December 31st of the year following the calendar year in
which the expense was incurred. The amount eligible for reimbursement under this
Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.


(c) For purposes of Code Section 409A, each payment under this Agreement shall
be deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under this Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its affiliates.
 
 
 
4

--------------------------------------------------------------------------------

 
 
20. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws.
 
21. Notices. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address for that Party set
forth below that Party’s signature on this Agreement, or at such other address
as the recipient has designated by notice to the other Party. Either Party may
change the address for notice by notifying the other Party of such change in
accordance with this Section 22.
 
22. Entirety and Integration. Upon the execution hereof by the Company and
Executive, this Agreement (including the provisions of the Employment Agreement
incorporated by reference herein) shall constitute a single, integrated contract
expressing the entire agreement of the Parties relative to the subject matter
hereof and supersedes all prior negotiations, understandings and/or agreements,
if any, of the Parties. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any Party hereto, except as
specifically set forth in this Agreement.
 
23. Expenses. Each Party hereto shall pay all its own costs and expenses
incident to its negotiation of this Agreement and to its performance and
compliance with all agreements contained herein on its part to be performed,
including the fees, expenses and disbursements of its counsel and accountants.
In the event of termination of this Agreement, the obligation of each Party to
pay its own expenses will be subject to any rights of such Party arising from a
breach of this Agreement by another Party.
 
24. Multiple Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all Parties hereto,
notwithstanding that all such Parties are not signatories to this original or
same counterpart. Receipt by telecopy or electronic transmission of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page.
 
25. Authorization. Each person signing this Agreement as a Party or on behalf of
a Party represents that he or she is duly authorized to sign this Agreement on
such Party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.
 
26. Consulting Agreement. The Executive agrees to execute and deliver to the
Company the Consulting Agreement attached hereto as Appendix C and provide the
consulting services to the Company on the terms and conditions described in the
Consulting Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which may
be executed in multiple counterparts, as of the date first above written.
 

             
ISLET SCIENCES, INC.
  
 
  
EXECUTIVE
                   
By:
  
Joel Perlin
  
 
  
John Steel
Its:
  
Director
  
 
  
Date:
Date:
  
 
  
 
  
 
 
Address for Notices:
Islet Sciences, Inc.
Attn: Chairman of the Board of Directors
641 Lexington Avenue, 6th Floor
New York, NY 10022
  
 
  
Address for Notices:
 
 
 

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Appendix A
 
List of parties with which the Executive has had negotiations or agreements on
behalf of the Company
 
 


 
7

--------------------------------------------------------------------------------

 


Appendix B
 
EXECUTIVE WAIVER AND RELEASE
 
Pursuant to the terms of the Separation Agreement and Release made as of
_________, 2013, between Islet Sciences, Inc., a Nevada corporation (the
“Company”) and me (the “Separation Agreement”), and in consideration of the
benefits to be received by me pursuant thereto, I, JOHN STEEL, do freely and
voluntarily enter into this WAIVER AND RELEASE (the “Waiver and Release”), which
shall become effective and binding on the eighth day after my signing of this
Waiver and Release as provided herein (the “Waiver Effective Date”). It is my
intent to be legally bound, according to the terms set forth below.
 
In exchange for the consideration and benefits to be provided to me by the
Company pursuant to the Separation Agreement (the “Separation Payment” and
“Separation Benefits”), I hereby agree and state as follows:
 
1.
I, individually and on behalf of my heirs, personal representatives, successors,
and assigns, release, waive, and discharge Spring Point Project, a Minnesota
non-profit organization, and Company, their predecessors, successors, parents,
subsidiaries, merged entities, operating units, affiliates, divisions, insurers,
administrators, trustees, and the agents, representatives, officers, directors,
shareholders, employees and attorneys of each of the foregoing (hereinafter
“Released Parties”), from all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs, expenses, damages, actions, and causes of
action, whether in law or in equity, whether known or unknown, suspected or
unsuspected, arising from my employment and termination from employment with
Company, including but not limited to any and all claims pursuant to Title VII
of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991 (42
U.S.C. § 2000e, et seq.), which prohibits discrimination in employment based on
race, color, national origin, religion or sex; the Civil Rights Act of 1866 (42
U.S.C. §§1981, 1983 and 1985), which prohibits violations of civil rights; the
Age Discrimination in Employment Act of 1967, as amended, and as further amended
by the Older Workers Benefit Protection Act (29 U.S.C. §621, et seq.), which
prohibits age discrimination in employment; the Employee Retirement Income
Security Act of 1974, as amended (29 U.S.C. § 1001, et seq. ), which protects
certain employee benefits; the Americans with Disabilities Act of 1990, as
amended (42 U.S.C. § 12101, et seq.), which prohibits discrimination against the
disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.),
which provides medical and family leave; the Fair Labor Standards Act (29 U.S.C.
§ 201, et seq.), including the wage and hour laws relating to payment of wages;
and all other federal, state and local laws and regulations prohibiting
employment discrimination. This Release also includes, but is not limited to, a
release of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, that Company has dealt with me unfairly
or in bad faith, and all other common law contract and tort claims.
 
Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or that may arise after this Waiver and Release is signed
by me. Moreover, this Waiver and Release does not apply to any claims or rights
which, by operation of law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Waiver and Release I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Waiver and Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Company’s by-laws, my employment agreement, and/or pursuant to any other
agreements or policies in effect prior to the effective date of my termination,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date. Finally, nothing in this Waiver and Release
shall affect my rights as a shareholder of the Company.

 
2.
I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

 
3.
I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Employment Agreement, as modified by the Separation
Agreement.

 
4.
I agree not to, directly or indirectly, disclose, communicate, or publish any
intentionally disparaging, negative, harmful, or disapproving information,
written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts,
or remarks, of any kind or nature whatsoever (collectively, “Disparaging
Information”), concerning or related to any of the Released Parties. I
understand and acknowledge that this non-disparagement clause prevents me from
disclosing, communicating, or publishing, directly or indirectly, any
Disparaging Information concerning or related to the Released Parties. Further,
I acknowledge that in executing this Agreement, I have knowingly, voluntarily,
and intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the New York Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with my attorney, and to consent to this clause and its
terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a permanent injunction, and its
attorneys’ fees and costs, against me and any other persons, individuals,
corporations, businesses, groups, partnerships or other entities acting by,
through, under, or in concert with me. Nothing in this Waiver and Release shall,
however, be deemed to prevent me from testifying fully and truthfully in
response to a subpoena from any court or from responding to investigative
inquiry from any governmental agency or during interviews of audit committee
counsel related to or in anticipation of government investigations.

 
 
 
8

--------------------------------------------------------------------------------

 
 
5.
I hereby acknowledge and affirm as follows:

 

 
a.
I have been advised to consult with an attorney prior to signing this Waiver and
Release.

 

 
b.
I understand that for a period of seven days following my execution of this
Waiver and Release, I may revoke the Waiver and Release by notifying the
Company, in writing, of my desire to do so. I understand that after the
seven-day period has elapsed and I have not revoked this Waiver and Release, it
shall then become effective and enforceable. I understand that the Separation
Payment will not be made under the Separation Agreement and I will not be
entitled to the consideration and benefits under the Separation Agreement until
after the seven-day period has elapsed and I have not revoked this Waiver and
Release.

 

 
c.
I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the separation consideration and
the separation benefits are consideration to which I am not otherwise entitled
under any Company plan, program, or prior agreement.

 

 
d.
I have carefully read the contents of this Waiver and Release and I understand
its contents. I am executing this Waiver and Release voluntarily, knowingly, and
without any duress or coercion.

 
6.
I acknowledge that this Waiver and Release shall not be construed as an
admission by any of the Released Parties of any liability whatsoever, or as an
admission by any of the Released Parties of any violation of my rights or of any
other person, or any violation of any order, law, statute, duty or contract.



7.
In the event that any provision of this Waiver and Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.

 
8.
I hereby declare that this Waiver and Release and the Separation Agreement
constitute the entire and final settlement between me and the Company,
superseding any and all prior agreements, and that the Company has not made any
promise or offered any other agreement, except those expressed in this Waiver
and Release and the Separation Agreement, to induce or persuade me to enter into
this Waiver and Release.

 
9.
I understand that in order to be effective this Waiver and Release must be
executed by me and delivered to the Company on or before _____________, 2013.

 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have signed this Waiver and Release on the ___ day of
_____, 2013.
 

           
  
 
John Steel

 
 
 
10

--------------------------------------------------------------------------------

 
 
Appendix C
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made by and between Islet
Sciences, Inc., a company organized and existing under the laws of the State of
Nevada (hereinafter “COMPANY”), and John Steel, an individual residing in La
Jolla, California (hereinafter “CONSULTANT”) effective as of July 1, 2013.
 
WHEREAS, the CONSULTANT and COMPANY have entered into a Separation Agreement and
Release effective as of ___________, 2013, in connection with CONSULTANT’s
separation from employment with the COMPANY as the Chief Executive Officer,
Treasurer and Secretary (the “Separation Agreement”);
 
WHEREAS, pursuant to the terms of the Separation Agreement, the parties have
agreed to enter into this Agreement for the provision of consulting services by
CONSULTANT to COMPANY;
 
WHEREAS, the COMPANY desires to retain CONSULTANT’s services and the CONSULTANT
is willing to provide consulting services to the COMPANY in accordance with the
terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained,
COMPANY and CONSULTANT agree as follows:
 
1. Scope of Service
 
The COMPANY and CONSULTANT recognize that CONSULTANT previously acted in the
capacity of the COMPANY’s Chief Executive Officer, Treasurer and Secretary and
that the scope of service CONSULTANT will render under this Agreement will be
different and more limited than the services previously provided by the
CONSULTANT in his capacity as the Chief Executive Officer, Treasurer and
Secretary of the Company.
 

 
(a)
CONSULTANT has been retained by the COMPANY to provide the following services to
the COMPANY: business development services as may be directed in writing by the
COMPANY’s Chief Executive Officer.

 

 
(b)
CONSULTANT is not retained to enter into contracts or commitments for the
COMPANY, and agrees not to do so without the express written consent of the
Chief Executive Officer of the COMPANY.




 
(c)
CONSULTANT shall be free to engage in consulting services for others, provided,
however, such other activities shall not interfere with his rendering services
to the COMPANY or violate any provisions of the Separation Agreement.

 

 
(d)
CONSULTANT shall provide such other consulting services as the COMPANY and
CONSULTANT may agree, without additional compensation. The services described in
subparagraphs 1(a)-(d) may be referred to hereinafter collectively as the
“Consultant Services”.

 
2.
Nature of Relationship Between Parties

 
The CONSULTANT shall render the Consultant Services in this Agreement as an
independent contractor. Except as otherwise agreed to by the COMPANY, CONSULTANT
will have no authority or power to bind the COMPANY in relation to third parties
or to represent to third parties that CONSULTANT has authority or power to bind
the COMPANY. It is not the intention of the parties to this Agreement to create,
by virtue of this Agreement, any employment relationship, trust, partnership or
joint venture between CONSULTANT and the COMPANY or any of its affiliates or,
except as specifically provided in this Agreement, to make them legal
representatives or agents of each other or to create any fiduciary relationship
or additional contractual relationship among them.
 
 
 
11

--------------------------------------------------------------------------------

 
 
3.
Compensation

 

 
(a)
In consideration for CONSULTANT performing the Consultant Services for the term
of this Agreement, COMPANY agrees to pay CONSULTANT a monthly consulting fee of
$15,000.00, payable monthly, in arrears.

 

 
(b)
In addition to the above compensation, COMPANY will reimburse CONSULTANT for all
reasonable out of pocket expenses incurred by CONSULTANT consistent with
COMPANY’s policies on reimbursement of business expenses; provided, however,
that all expenses must be pre-approved in writing .

 

 
(c)
CONSULTANT will also be provided with office access, computer, cell phone and
other reasonable support services, including home internet access, during the
period of this Agreement consistent with the office support and services he was
receiving as an employee. The consideration described in subparagraphs
3(a)-(c) may be referred to hereinafter collectively as the “Consultant
Compensation”.

 

 
(d)
The Consultant Compensation shall be CONSULTANT’s sole compensation for
performing the Consultant Services.

 
4.
Term

 
This Agreement shall commence on July 1, 2013, and shall continue in effect
through June 30, 2014; provided, however, such term may be extended thereafter
by mutual agreement of the parties or terminated at any time by written notice
from the COMPANY to the CONSULTANT.
 
5.
Consultant’s Standard of Care

 
Subject to the other provisions of this Agreement, CONSULTANT shall provide the
Consultant Services with the same degree of diligence, care, skill and prudence
that would be customarily exercised by an executive officer of a U.S. public
company and in the best interest of the COMPANY.
 
6.
Independent Contractor

 

 
(a)
Except as otherwise provided herein or in the Separation Agreement, the status
of CONSULTANT shall be that of an independent contractor and CONSULTANT shall
not be eligible for participation in benefit plans offered by COMPANY to its
employees.

 

 
(b)
COMPANY acknowledges and agrees that CONSULTANT may engage directly or
indirectly in other activities during the term of this Agreement. However, this
provision shall not relieve CONSULTANT of his obligations under the Separation
Agreement and paragraph 7 of this Agreement.

 

 
(c)
CONSULTANT shall be solely responsible for satisfaction of all tax obligations
with regard to compensation earned pursuant to this Agreement, and agrees to
hold COMPANY harmless from any liability for unpaid taxes or penalties in
conjunction with earnings hereunder.

 
7.
Confidentiality

 
The CONSULTANT acknowledges and agrees that all Confidential Information about
the COMPANY that was previously provided in the course of employment with the
COMPANY and Confidential Information that will be provided to him in the course
of the Term of this Agreement are and will continue to be the exclusive property
of the COMPANY. The CONSULTANT agrees to keep all Confidential Information in
strict confidence, not disclosing any Confidential Information to any third
person except (i) as consented to in writing by the Chief Executive Officer of
the COMPANY or (ii) as required by law or judicial or regulatory process;
provided, however, that CONSULTANT shall not be obligated to keep in confidence
any information which has become generally available to the public without any
breach by CONSULTANT of this paragraph 7. If requested by the COMPANY,
CONSULTANT will obtain from any third party to whom he discloses any
Confidential Information the written agreement (in form and substance
satisfactory to the COMPANY in its sole discretion) of such third party to keep
such information confidential. The CONSULTANT agrees to continue to abide by
COMPANY policies regarding confidentiality.
 
 
 
12

--------------------------------------------------------------------------------

 
 
8.
Protective Covenants

 
The COMPANY agrees to provide CONSULTANT with Confidential Information, which
CONSULTANT has not had access to or knowledge of before the execution of this
Agreement. The CONSULTANT agrees that to protect the COMPANY’s Confidential
Information, it is necessary to enter into the following restrictive covenants,
which are ancillary to the enforceable promises between the COMPANY and
CONSULTANT in paragraph 7 of this Agreement:
 

 
(i)
Non-Solicitation. The CONSULTANT agrees that during (A) the Term of the
Agreement and (B) for an eighteen month period following the Term of the
Agreement (the “Post Consulting Period” and, together with the Term, the
“Restricted Period”) will not, directly or indirectly, either individually or as
a principal, partner, agent, consultant, contractor, employee, or as a director
or officer of any corporation or association, or in any other manner or capacity
whatsoever, except on behalf of the COMPANY, solicit business, or attempt to
solicit business, in products or services competitive with products or services
sold by the COMPANY, from any customer or client, or prospective customer or
client, with whom CONSULTANT had contact or solicited during the (24) months
that immediately proceeded the execution of this Agreement or during the Term of
the Agreement.

 

 
(ii)
Non-Recruitment. The CONSULTANT also agrees that during the Restricted Period,
he will not, directly or indirectly, hire, solicit, induce, recruit, engage, go
into business with, encourage to leave their employment or contractor
relationship with the COMPANY, or otherwise cease their employment or contractor
relationship with the COMPANY, or otherwise contract for services with, any
employee or contractor of the COMPANY.

 

 
(iii)
Nature of the Restrictions. The CONSULTANT agrees that the time, geographical
area, and scope of restrained activities for the restrictions in this paragraph
8 are reasonable, especially in light of the COMPANY’s desire to protect its
Confidential Information. If a court concludes that any time period,
geographical area, or scope of restrained activities specified in paragraph 8 of
this Agreement is unenforceable, the court is vested with the authority to
reduce the time period, geographical area, and/or scope of restrained
activities, so that the restrictions may be enforced to the fullest extent
permitted by law. Additionally, if CONSULTANT violates any of the restrictions
contained in this paragraph 8, the Restricted Period shall be suspended and will
not run in favor of the CONSULTANT from the time of the commencement of any such
violation until the time when the CONSULTANT cures the violation to the
COMPANY’s satisfaction.



9.
Agreement to Return Company Property/Documents

 
Following the termination of CONSULTANT’s consulting arrangement for any reason,
CONSULTANT agrees that: (i) he will not take with him, copy, alter, destroy, or
delete any files, documents or other materials whether or not embodying or
recording any Confidential Information, including copies, without obtaining in
advance the written consent of an authorized COMPANY representative; and (ii) he
will promptly return to the COMPANY all Confidential Information, documents,
files, records and tapes (written or electronically stored) that have been in
his possession or control regarding the COMPANY, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials. He further agrees to return to the COMPANY immediately all COMPANY
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, COMPANY cellular phones, other COMPANY telephonic
equipment, COMPANY credit cards, data, lists, information, correspondence,
notes, memos, reports, or other writings prepared by the COMPANY or himself on
behalf of the COMPANY.
 
10.
Survival

 
The provisions set forth in paragraphs 7 - 14 shall survive termination or
expiration of this Agreement for any reason. In addition, all provisions of this
Agreement which expressly continue to operate after the termination of this
Agreement shall survive termination or expiration of this Agreement in
accordance with the terms of such provisions.
 
11.
No Assignment or Subcontracting

 
CONSULTANT shall not assign or subcontract in whole or in part any of the
services to be furnished under this Agreement, nor shall CONSULTANT assign any
payment due or to become due hereunder from COMPANY without the prior written
consent of the COMPANY.
 
 
 
13

--------------------------------------------------------------------------------

 
 
12.
Governing Law

 
This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York, not including any choice-of-law rule of the State of New
York, which may direct or refer any such interpretation to the laws of any other
state or county.
 
13.
Dispute Resolution

 
If any dispute arises out of or is related to this Agreement or CONSULTANT’s
employment or separation from employment with the COMPANY for any reason, and
the parties to this Agreement cannot resolve the dispute, CONSULTANT and COMPANY
hereby agree to resolve such disputes pursuant to the provisions of Section 17
of the Separation Agreement.
 
14.
Injunctive Relief

 
The CONSULTANT acknowledges and agrees that the covenants, obligations and
agreements of the CONSULTANT contained in this Agreement concern special, unique
and extraordinary matters and that a violation of any of the terms of these
covenants, obligations or agreements will cause the COMPANY irreparable injury
for which adequate remedies at law are not available. Therefore, the CONSULTANT
agrees that the COMPANY alone will be entitled to an injunction, restraining
order, or all other equitable relief (without the requirement to post bond) as a
court of competent jurisdiction may deem necessary or appropriate to restrain
the CONSULTANT from committing any violation of the covenants, obligations or
agreements referred to in this Agreement before submitting this matter to
binding arbitration. These injunctive remedies are cumulative and in addition to
any other rights and remedies the COMPANY may have against the CONSULTANT. The
COMPANY and the CONSULTANT irrevocably submit to the exclusive jurisdiction of
the state courts and federal courts sitting in the New York County of the State
of New York regarding the injunctive remedies set forth in this paragraph and
the interpretation and enforcement of this paragraph 14 solely insofar as the
interpretation and enforcement relate to an application for injunctive relief in
accordance with the Agreement provisions. Further, the parties irrevocably agree
that (a) the sole and exclusive appropriate venue for any suit or proceeding
relating to injunctive relief shall be in the courts listed in this paragraph
14; (b) all claims with respect to any application for injunctive relief shall
be heard and determined exclusively in these courts; (c) these courts will have
exclusive jurisdiction over the parties to this Agreement and over the subject
matter of any dispute relating to an application for injunctive relief; and
(d) each party waives all objections and defenses based on service of process,
forum, venue, or personal or subject matter jurisdiction, as these defenses may
relate to an application for injunctive relief in a suit or proceeding under the
provisions of this paragraph 14.
 
15.
Multiple Counterparts

 
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
such parties are not signatories to this original or same counterpart. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.
 
16.
Authorization

 
Each person signing this Agreement as a party or on behalf of a party represents
that he or she is duly authorized to sign this Agreement on such party’s behalf,
and is executing this Agreement voluntarily, knowingly, and without any duress
or coercion.
 
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

         
COMPANY:
     
ISLET SCIENCES, INC.
       
By:
       
Name:
       
Title:
           
CONSULTANT:
           
JOHN STEEL

 
 
 
 
15

--------------------------------------------------------------------------------

 
 
Appendix D


List of parties with which the Executive has had discussions regarding the
Change of Control


 


 


 
 
16

--------------------------------------------------------------------------------

 
Appendix E
 
COMPANY WAIVER AND RELEASE
 
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT,
 
Islet Sciences, Inc., a Nevada corporation
 
as RELEASORs, for good and valuable consideration to be given in accordance with
the provisions of the Separation Agreement and Release, entered into as of the
1st day of July, 2013 (the “Separation Agreement”), from John Steel, as
RELEASEE, covenants not to sue and releases and discharges RELEASEE, and where
applicable, RELEASEE’s successors, assigns, heirs, executors and administrators
from all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims and demands in law, admiralty or equity, which the RELEASORs,
RELEASORs’ subsidiaries, officers, directors and employees, successors,
affiliates and assigns ever had, now have, or hereafter can, shall or may have
from the beginning of the world to the date of this Release; excluding,
however,  (i) any claim for fraud or breach of fiduciary duty, and (ii) any
claim arising from the failure of John Steel to perform any of the terms or
obligations under this Agreement. This release becomes effective upon the
effectiveness of the Executive Waiver and Release as described in the Separation
Agreement.
 
Whenever the text hereof requires, the use of singular number shall include the
appropriate plural number.
 


 
IN WITNESS WHEREOF, the RELEASOR has hereunto set its hand and seal on the 1st
day of July 1, 2013.
 


 
ISLET SCIENCES, INC.
 


By:__________________
Name:  Joel Perlin
Title:    Director
 
 
17
 

--------------------------------------------------------------------------------